525 F.2d 1364
UNITED STATES of America, Plaintiff-Appellant,v.Jeffrey Leonard HOLMES et al., Defendants-Appellees.
No. 74--2419.
United States Court of Appeals,Fifth Circuit.
Jan. 5, 1976.

Appeal from the United States District Court for the Northern District of Florida; David L. Middlebrooks, Judge.


1
William Stafford, U.S. Atty., Stewart J. Carrouth, Asst. U.S. Atty., Tallahassee, Fla., Mervyn Hamburg, App. Sec., Crim. Div., U.S. Dept. of Justice, Washington, D.C., for plaintiff-appellant.


2
Joseph S. Oteri, Martin G. Weinberg, Boston, Mass., for Ashley, and Willy Green.


3
Selig I. Goldin, Gainesville, Fla., for Holmes, Okus, Moody, Moody, Dewitt, and Williams.


4
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


5
(Opinion October 8, 1975, 5 Cir., 1975, 521 F.2d 859).


6
Before BROWN, Chief Judge, WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, MORGAN, CLARK, RONEY, GEE and TJOFLAT, Circuit Judges.

BY THE COURT:

7
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


8
It is ordered that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.